Order dismissing the third cause of action for insufficiency reversed on the law, with $10 costs and disbursements, and the motion to dismiss said cause of action denied, with $10 costs. The third cause of action alleges facts sufficiently indicating that the individual defendant, acting outside his authority as a corporate officer, sought to extort a private advantage and to obtain a secret profit from the plaintiff; and that upo%the failure of such attempt, he induced the corporation, against its best interests, to breach a corporate contract with the plaintiff. (Navarro v. Fiorita, 271 App. Div. 62, affd. 296 N. Y. 783; 3 Fletcher’s Cyclopedia Corporations [Perm. ed.], § 887.) Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur. [See post, p. 892.]